Citation Nr: 1101091	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated 30 
percent disabling.

2.  Entitlement to an increased evaluation for a service-
connected digestive disability, to include gastroesophageal 
reflux disease (GERD), gastroparesis, hiatal hernia, and 
esophagitis, status post cholecystectomy, currently evaluated 60 
percent disabling.

3.  Entitlement to an increased evaluation for service-connected 
esophageal stricture, Schatzki's ring in the esophagus, currently 
evaluated 30 percent disabling.  

4.  Entitlement to a compensable evaluation for service-connected 
beta thalassemia, to include whether the reduction of the 
Veteran's disability rating, from 10 percent to noncompensable, 
effective October 1, 2006, was proper.




REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1979 to September 2001.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of May and July 2006 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Procedural history

In January 2002, the RO awarded the Veteran service connection 
for PTSD, rated 30 percent disabling; for a digestive disability, 
to include GERD, gastroparesis, hiatal hernia, and esophagitis, 
collectively rated 60 percent disabling; for esophageal 
stricture, rated 30 percent disabling; and for beta thalassemia, 
rated 10 percent disabling.

In February 2006, the Veteran filed a claim requesting a higher 
disability rating for each of the above-referenced disabilities.  
In May 2006, the RO continued each of these ratings.  The RO also 
notified the Veteran that it was considering reducing the 
disability ratings for her digestive disability, esophageal 
stricture and beta thalassemia.  In July 2006, the RO did in fact 
reduce the Veteran's digestive disability rating from 60 to 0 
percent, her esophageal stricture rating from 30 to 0 percent, 
and her beta thalassemia rating from 10 to 0 percent.  Each of 
these reductions was effective October 1, 2006.  

The Veteran disagreed with the denial of her increased rating 
claims, as well as with each reduction noted above.  She has 
perfected an appeal as to these issues.  

In February 2009, the Board remanded each of the Veteran's claims 
for further procedural and evidentiary development.  Such was 
achieved, and the Appeals Management Center (AMC) readjudicated 
the claims in a February 2010 supplemental statement of the case 
(SSOC).  Significantly, in that SSOC, the AMC restored the above-
referenced 60 and 30 percent disability ratings for the Veteran's 
digestive disability and her esophageal stricture, effective 
October 1, 2006.  As the effective date of these reinstatements 
is the same as that of the previous reductions, the questions of 
whether such reductions were proper in the first place are moot 
issues.  

The Board notes that the AMC did not reinstate the Veteran's 10 
percent rating for beta thalassemia.  Accordingly, the question 
of whether the 10 percent disability rating should be reinstated 
effective October 1, 2006 is still at issue and will be discussed 
in more detail below.

The Veteran's claims file has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The medical and other evidence of record reflects that the 
Veteran's service-connected PTSD is manifested by occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, sleep 
impairment, and hypervigilance.

2.  The medical and other evidence of record reflects that the 
Veteran's digestive disability is manifested by pyrosis, nausea, 
regurgitation, pain, and other severe impairment of health, to 
include diarrhea.  

3.  The medical and other evidence of record does not reflect 
that the Veteran's esophageal stricture is so severe that it only 
permits the passage of liquids.  

4.  The medical and other evidence of record reflects that the 
Veteran's beta thalassemia disability is productive of a 
hemoglobin level of 9.8gm/100ml, with resulting fatigability.

5.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected PTSD, digestive disability, esophageal 
stricture, or beta thalassemia are inadequate.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
30 percent for the Veteran's service-connected PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  The assignment of a disability rating in excess of 60 percent 
rating for the Veteran's service-connected digestive disability 
is not warranted. 38 U.S.C.A.        § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code 7346 (2010).

3.  The schedular criteria for a disability rating in excess of 
30 percent for the Veteran's service-connected esophageal 
stricture, Schatzki's ring in the esophagus, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7203 (2010).

4.  The schedular criteria for the assignment of a 10 percent 
rating for beta thalassemia, effective October 1, 2006, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, 
Diagnostic Code 7700 (2010).
5.  The criteria for referral of the service-connected PTSD, 
digestive disorder, esophageal stricture or beta thalassemia for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.

As noted above, the Board remanded the Veteran's claims in a 
February 2009 decision, for further procedural and evidentiary 
development.  More specifically, the Board instructed the RO to 
afford the Veteran notice as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Additionally, the RO was to request and 
obtain additional medical records, and schedule the Veteran for 
VA examinations to determine the current severity of her 
disabilities.  The RO was then to readjudicate the Veteran's 
claims.

In March 2009, the RO sent the Veteran a notification letter in 
compliance with the Vazquez decision, and in substantial 
compliance with the Dingess decision noted above.  Although this 
March 2009 letter did not specifically inform the Veteran of the 
details about how to establish an effective date, the Board notes 
that such notice regarding effective dates was already sent to 
the Veteran in a prior March 2006 letter.  Therefore, any 
inadequacy in the March 2009 letter with respect to effective 
date notification is rendered moot by the fact that such notice 
was sent to the Veteran in March 2006.  Thus, with respect to 
notice, the Board's remand instructions were effectively complied 
with.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
[although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required].

The RO also requested that the Veteran complete and return 
authorizations and consent to release information, so that the RO 
could obtain additional treatment information on the Veteran's 
behalf.  The Veteran requested that the RO obtain her treatment 
records from the E.B.C. from 2006 to the present.  These medical 
reports were obtained.  The Veteran also submitted additional 
medical reports from the C.U.M.C. directly to the RO.  In a May 
2010 correspondence, the Veteran indicated that she did not have 
any additional evidence to submit.  See the Veteran's May 4, 2010 
Statement in Support of Claim.

The Veteran appeared for digestive, hemic, and PTSD VA 
examinations in April 2009.  The respective examination reports 
have been associated with the Veteran's claims file.

Finally, as noted above, the AMC readjudicated the Veteran's 
claims in February 2010 and August 2010.  

Thus, there is compliance with the Board's February 2009 remand 
instructions.   See Stegall, 11 Vet. App. at 271.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by a letters mailed in February 2006, March 2006, and March 
2009.  To the extent that the Veteran may not have been provided 
with complete notice until after the initial adjudication of her 
claims, the Board finds that there is no prejudice to her in 
proceeding with the issuance of a final decision.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claims in February 2007,  April 2007, February 2010, 
and August 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.  

Concerning the VA's duty to assist, the Board notes that the 
Veteran's service treatment records and pertinent post-service VA 
and private medical records have been obtained.

With respect to the VA examinations conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
increased rating claims.  The Veteran was afforded VA 
examinations pertaining to her claims in March 2006, December 
2006, January 2007, and April 2009.  The examination reports 
reflect that each examiner reviewed, or was made aware of the 
Veteran's past medical history, recorded her current complaints, 
conducted an appropriate examination, and rendered appropriate 
diagnoses consistent with the other evidence of record.  

The Board recognizes that the Veteran had surgery on her 
esophagus for her reflux disease following her April 2009 VA 
examinations.  The Board has obtained the Veteran's surgical 
records as well as all post-surgical medical treatment reports 
through 2010 that have been identified by the Veteran.  A remand 
to afford the Veteran a new examination of her esophagus or her 
digestive disability is unnecessary in this case, as these post-
surgery treatment reports more than adequately indicate the 
current severity of the Veteran's current disability.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr 
v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues have 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims, and she has 
retained the services of a representative.  See 38 C.F.R. § 3.103 
(2010).  

Accordingly, the Board will address the claims on appeal.




PTSD

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [posttraumatic stress 
disorder] (2010).  Under the current criteria, Diagnostic Code 
9411 is deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability in 
the Veteran's case [PTSD].  In any event, with the exception of 
eating disorders, all mental disorders, including PTSD, are rated 
under the same criteria in the Rating Schedule. Therefore, rating 
under another diagnostic code would not produce a different 
result.

The Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.



	(CONTINUED ON NEXT PAGE)
The pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
mental disorders read as follows:

100 Percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.

70 Percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 Percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

30 Percent:  Occupational and social impairment with 
occasional decreased in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events). 

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
[e.g., depressed mood and mild insomnia] or some difficulty in 
social, occupational, or school functioning [e.g., occasional 
truancy, or theft within the household], but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect more 
moderate symptoms [e.g., flat affect and circumstantial speech, 
occasional panic attacks] or moderate difficulty in social, 
occupational, or school functioning [e.g., few friends, conflicts 
with peers or co- workers].  


Schedular rating

As noted above, the Veteran seeks an increased disability rating 
in excess of 30 percent for her service-connected PTSD.  After 
reviewing evidence of record as a whole, to include the Veteran's 
most recent April 2009 VA examination report, the Board finds 
that the assignment of a disability rating higher than the 
currently-assigned 30 percent is not warranted.

To warrant the assignment of an increased rating to 50 percent, 
the Veteran's PTSD must manifest in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory [e.g. retention of only highly learned 
material, forgetting to complete tasks]; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

Significantly, VA examiners in March 2006, December 2006 and 
April 2009 each found the Veteran to be neatly groomed, to have 
clear and coherent speech, unremarkable thought processes and 
content, intact orientation, and normal remote, recent and 
immediate memory.  Further, at all three examinations, the 
Veteran reported that she has not experienced panic attacks, 
obsessive/ritualistic behavior, homicidal or suicidal thoughts, 
impaired impulse control, or episodes of violence.  In April 
2009, the Veteran reported that she was doing "okay" with 
concentration at home and at work.  Crucially, each VA examiner 
found that the Veteran had no problems with the activities of 
daily living, and that she understands the outcomes of her 
behavior.  

Although the Veteran was reported as having a "restricted" 
affect in December 2006 and April 2009, at no time has the 
Veteran's affect been described as "flat."  Further, with 
respect to the Veteran's ability to maintain effective work and 
social relationships, the Board notes that the Veteran herself 
reported in April 2009 that she has a "great" relationship with 
her daughter, and "good" relationships with her son and husband 
of over 20 years.  They enjoy social activity with the whole 
family on weekends.  See the April 2009 VA examiner's report, 
page 3.  Moreover, the evidence demonstrates that the Veteran has 
held a full-time job during the past eight years, and that her 
relations with her manager are also "good."  See id., at 7.

Although the Board's inquiry is not necessarily strictly limited 
to the criteria found in the VA rating schedule [see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002)], the Board has not identified 
any other aspects of the Veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a higher rating 
have been approximated, and the Veteran and her representative 
have pointed to no such pathology.

Significantly, the medical evidence of record does in fact 
demonstrate that the Veteran's PTSD currently manifests in 
depressed mood, anxiety, sleep impairment, and hypervigilance.  
See, e.g., the April 2009 VA examiner's report, pages 4-6.  
Notably however, when asked to determine whether the Veteran's 
service-connected PTSD manifested in symptoms that cause reduced 
reliability and productivity, as required for the assignment of a 
50 percent disability rating, the Veteran's most recent VA 
examiner pertinently indicated "no" at the April 2009 and 
December 2006 VA examinations.  Instead, the VA examiner 
specifically found that the Veteran's PTSD signs and symptoms 
only occasionally cause a decrease in work efficiency, and that 
there are intermittent periods of inability to perform 
occupational tasks, but with generally satisfactory functioning 
[routine behavior, self-care, and conversation normal].  See the 
December 2006 and April 2009 VA examiner's reports respectively.  
Such impairment is consistent with the criteria that is 
specifically associated with a 30 percent rating under the rating 
schedule.

The Board adds that the Veteran has been assigned GAF scores of 
65 at both of her last two December 2006 and April 2009 VA 
examinations.  As noted above, such a value is indicative of only 
mild impairment.  Indeed, the April 2009 VA examiner specifically 
noted that the degree of severity of the Veteran's PTSD symptoms 
was "mild" based on psychometric data.  See the April 2009 VA 
examiner's report, page 7.  

Based on the medical evidence of record as a whole, the Board 
finds that the Veteran's PTSD symptomatology as described by the 
medical professionals above, manifests only in occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks, thus warranting a 
continuation of the Veteran's currently-assigned 30 percent 
disability rating under Diagnostic Code 9411.  An increased 
disability rating to 50 percent is denied.

The Board notes in passing that the assignment of a higher 70 
percent or 100 percent rating is also not warranted in this case.  
Pertinently, there is no evidence of gross impairment to thought 
processes and communication or persistent delusions or 
hallucinations.  The Veteran does not show suicidal ideation, 
there is no persistent danger of the Veteran hurting herself or 
others, a disorientation to time or place, obsessional rituals, 
or memory loss for names of close relatives, own occupation or 
own name.  The Veteran shows good self-care and hygiene, and is 
able to establish and maintain effective relationships.   

In not granting a 50 percent or higher schedular rating for PTSD, 
the Board is not minimizing the severity of the Veteran's 
symptoms.  These symptoms, while productive of mild impairment, 
are not so severe that the Veteran can be said to be moderately, 
severely, or totally impaired.  Despite demonstrated difficulties 
with respect to depressed mood, anxiety, sleep impairment, and 
hypervigilance, the Veteran is clearly able to function socially, 
as she has demonstrated by continuing a good relationship with 
her husband of over 20 years, as well as with her children.  She 
has also been able to successfully perform the duties of a full-
time job during the last eight years, and as noted above, has a 
good relationship with her manager.  Hence, while the Veteran may 
have some intermittent occupational and social impairment, such 
pathology is contemplated in the assignment of a 30 percent 
rating.  

In summary, the evidence does not disclose the severe level of 
impairment of thought processes required for the assignment of a 
50, 70, or 100 percent schedular rating, and the 30 percent 
disability rating will be continued.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating for her 
service-connected PTSD was filed in February 2006.  Therefore, 
the question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration, or February 2005 to the present.

The RO has rated the Veteran's PTSD 30 percent disabling from 
October 1, 2001, the date of service connection, and at all times 
thereafter.  After a careful review of the record, the Board can 
find no evidence to support a finding that the Veteran's PTSD was 
more or less severe during the appeal period under consideration.  
As was described above, VA examinations in March 2006, December 
2006 and April 2009 note the presence of PTSD symptomatology that 
manifested in only occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
thus warranting a 30 percent disability rating under Diagnostic 
Code 9411.  As such, staged ratings are not warranted in this 
case.

The Board acknowledges that at the March 2006 VA examination, the 
Veteran received a GAF of 60, which is generally indicative of 
more moderate impairment.  As noted above, GAF scores ranging 
between 51 to 60 reflect more moderate symptoms such as flattened 
affect, circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, or conflicts with peers 
or co-workers.  Crucially however, as described in detail, the 
evidence of record clearly shows that the Veteran's PTSD does not 
manifest in flattened affect, circumstantial speech, panic 
attacks, or conflicts with peers or co-workers.  

An examiner's classification of the level of psychiatric 
impairment by a GAF score is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  The Board therefore acknowledges the GAF score 
of 60 assigned in March 2006, but finds that the weight of the 
evidence of record shows that the Veteran's PTSD symptomatology, 
and its effects on her occupational and social functioning, are 
occasional and mild in severity; thus, a disability rating no 
higher than 30 percent is warranted at any time during the period 
under review.

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities, to 
include PTSD, for consideration of an extraschedular rating in a 
common discussion below.

Digestive disability

Relevant law and regulations

The Veteran's service-connected digestive disability has been 
variously diagnosed as GERD, gastroparesis, hiatal hernia, and 
esophagitis, status post cholecystectomy.  It is noted in the 
Code of Federal Regulations that there are diseases of the 
digestive system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances of nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 38 
C.F.R. § 4.113 (2010).

More specifically, according to the schedule of ratings for 
disabilities of the digestive system, 38 C.F.R. § 4.114, ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.

Accordingly, the Veteran's service-connected digestive disability 
must be rated under one diagnostic code.  The RO has rated the 
Veteran's digestive disability   60 percent disabling under 
Diagnostic Code 7346 [hiatal hernia], effective since the date of 
service connection, October 1, 2001.  

In this case, Diagnostic Code 7346 is deemed by the Board to be 
the most appropriate, because medical evidence indicates that the 
Veteran has been diagnosed with a hiatal hernia, and Code 7346 
specifically addresses the Veteran's complaints of heartburn 
[pyrosis], regurgitation, nausea, and other health impairment 
such as diarrhea.

The Veteran has not argued that the currently assigned diagnostic 
code is inappropriate, and the Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate or more advantageous to the Veteran.  Accordingly, 
the Veteran's disability will continue to be rated under 
Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent disability rating is 
warranted for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health. A 10 percent disability rating 
is warranted with two or more of the symptoms for the 30 percent 
evaluation, though of less severity.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2010).



	(CONTINUED ON NEXT PAGE)
Schedular rating

The currently assigned 60 percent disability rating is the 
highest rating available under Diagnostic Code 7346.  As such, a 
higher disability rating for the Veteran's service-connected 
digestive disorder is not warranted.

Per the Court's decision in Hart, discussed above, the Board has 
considered whether staged ratings are appropriate in this case.  
Notably, however, it appears that the RO has already assigned 
staged ratings.  Indeed, a 60 percent disability rating for the 
Veteran's digestive disorder has been in effect continuously 
since the effective date of service connection, October 1, 2001.  
Additionally, when the Veteran underwent surgery in April 2009, 
the RO awarded a temporary total 100 percent disability rating 
from April 28, 2009 to August 1, 2009, at which time the Veteran 
was allowed to return to work.  Subsequently, from August 1, 2009 
on, the Veteran's original 60 percent rating was reinstated.  The 
Veteran does not appear to disagree with this temporary total 
award.  

[The Board recognizes that the RO reduced the Veteran's digestive 
disability rating from 60 to 0 percent effective October 1, 2006 
in a July 2006 rating decision.  However, as noted above, in 
February 2010, this 60 percent rating was reinstated, effective 
the date it was originally reduced.]

As described above, the Veteran is currently receiving the 
maximum disability rating allowable under Diagnostic Code 7346, 
and has received this rating [with the exception of that 
temporary total rating] since the effective date of service 
connection.  The Board can find no evidence to support a finding 
that the Veteran's digestive disability was less severe during 
the appeal period.  Accordingly, further staging of the Veteran's 
disability rating is not warranted in this case.

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected digestive disability 
for consideration of an extraschedular rating in a common 
discussion below.


Esophageal stricture

The RO has rated the Veteran's esophageal stricture, Schatzki's 
ring in the esophagus, 30 percent disabling under Diagnostic Code 
7203 [stricture of the esophagus], effective since the date of 
service connection, October 1, 2001.  Under the current criteria, 
Diagnostic Code 7203 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case [esophageal 
stricture].  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate, 
and the Veteran has not requested that another diagnostic code be 
used.  

In a February 2007 statement of the case, the RO considered 
rating the Veteran's esophageal stricture under Diagnostic Code 
7319 [irritable colon syndrome].  The Board notes however, that 
the maximum possible disability rating under Diagnostic Code 7319 
is in fact 30 percent.  Therefore, rating the Veteran under 
Diagnostic Code 7319 instead of 7203 [which has a maximum rating 
of 80 percent], would in no way avail the Veteran.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7203.

Schedular rating

Under Diagnostic Code 7203, a 30 percent rating requires moderate 
stricture, a 50 percent rating requires severe stricture, 
permitting liquids only, and an 80 percent rating requires 
passage of liquids only, with marked impairment of general 
health. 38 C.F.R. § 4.114, Diagnostic Code 7203.

After reviewing evidence of record as a whole, to include the 
Veteran's most recent private treatment reports from the E.B.H., 
the Board finds that the assignment of a disability rating higher 
than the currently-assigned 30 percent for esophageal stricture 
is not warranted

Crucially, there is no evidence of record indicating that the 
Veteran's stricture is so severe that it can only permit the 
passage of liquids, and the Veteran does not so stipulate.  Prior 
to the Veteran's April 2009 laprotomy with distal esophagectomy, 
it was specifically noted that the Veteran was "able to maintain 
adequate nutrition and eat pretty much all the food that she 
wants."  See a February 15, 2008 note from Dr. D.O.  A post-
surgery note dated July 1, 2009 specifically indicated that the 
Veteran is doing "very well," and made no mention that the 
Veteran must be restricted to a liquid-only diet.  Indeed, no 
record dated throughout the appeal period, to include all post-
April 2009 surgical and treatment reports specifies that the 
Veteran had dietary restrictions limiting her intake to liquids 
alone.  

Accordingly, the evidence of record [both lay and medical] in no 
way reflects that the Veteran's service-connected esophageal 
stricture manifests in severe enough stricture to limit ingestion 
to liquids alone, as is required for the assignment of the next 
highest rating under Diagnostic Code 7203.  Therefore the 
assignment of a higher 50 or 80 percent disability rating is not 
warranted.  

As above, the Board has considered whether staged ratings are 
appropriate in this case.  A 30 percent disability rating for the 
Veteran's esophageal stricture has been in effect continuously 
since the effective date of service connection, October 1, 2001.  
After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's esophageal 
stricture was more or less severe during the appeal period under 
consideration to warrant the assignment of a higher or lower 
disability rating.  Indeed, it does not appear that the Veteran's 
stricture symptomatology differed appreciably from that 
identified in the medical records in February 2005 and earlier.  
Accordingly, staged ratings are not warranted.

[The Board recognizes that the RO reduced the Veteran's 
esophageal stricture rating from 30 to 0 percent effective 
October 1, 2006 in a July 2006 rating decision.  However, as 
noted above, in February 2010, this 30 percent rating was 
reinstated, effective the date it was originally reduced.]

The Board will address the matter of referral of the Veteran's 
service-connected esophageal stricture for consideration of an 
extraschedular rating in a common discussion below.

Beta thalassemia

Relevant law and regulations

The RO has rated the Veteran's beta thalassemia 10 percent 
disabling under Diagnostic Code 7799-7700 [anemia, such as iron 
deficiency], effective since the date of service connection, 
October 1, 2001, until October 1, 2006.  See 38 C.F.R.   § 4.27 
[unlisted disabilities requiring rating by analogy will be coded 
first the numbers of the most closely related body part and 
"99"].  As discussed above, the RO reduced the Veteran's 
disability rating from 10 to 0 percent effective October 1, 2006.  
The Board finds Diagnostic Code 7700 to be the most appropriate 
code for rating the Veteran's beta thalassemia, as it 
specifically contemplates the Veteran's current beta thalassemia 
syptomatology-namely, a low hemoglobin level with resulting 
fatigue.

For a 10 percent rating under this code, the medical evidence 
must show hemoglobin of 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches.  A 30 percent rating 
requires hemoglobin of 8gm/100ml or less with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.   The next higher rating of 70 percent is 
for assignment if the hemoglobin is 7 gm\100 ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months).  The maximum 100 percent 
evaluation is for assignment when the hemoglobin is 5 gm\100 ml 
or less, with findings such as high output congestive heart 
failure or dyspnea at rest.  38 C.F.R. § 4.117, Code 7700.

Schedular rating

On VA examination in April 2009, the Veteran's bloodwork 
demonstrated a current hemoglobin level of 9.8 gm/100ml.  
Additionally, the Veteran specifically complained of fatigue, but 
denied any weakness or lightheadedness.  Indeed, the VA examiner 
specified that the Veteran had no other current symptoms of beta 
thalassemia other than fatigue, and that the fatigue "appears to 
be continuing, although she has numerous other gastrointestinal 
complaints that can also easily play into her fatigue."  The VA 
examiner noted that it would be "medically impossible to 
separate out which of these is specifically causing fatigue, if 
not all."  See the April 2009 VA hemic examination report, page 
4.  

The Board is precluded from differentiating between 
symptomatology attributed to two different service-connected 
disabilities in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   Based on the 
April 2009 VA examiner's opinion, it appears that the Veteran's 
fatigue could be due to the Veteran's service-connected digestive 
disability [which as discussed above is currently rated a maximum 
60 percent disabling] or to her beta thalassemia, and that 
ascribing the fatigue symptomatology to any one of the two 
disabilities would be impossible as a practical matter.  
Therefore, resolving all doubt in favor of the Veteran, the Board 
will assume that all of the Veteran's fatigue symptomatology is 
attributable to her service-connected beta thalassemia.

Because the Veteran has a hemoglobin level under 10gm/100ml, with 
findings of resulting fatigability, the Board finds that a 10 
percent rating for service-connected beta thalassemia is merited 
under Diagnostic Code 7700.  As her hemoglobin level is shown to 
be above 8gm/100ml, there is no basis for a 30 percent rating or 
higher.  38 C.F.R. § 4.117, Diagnostic Code 7700.

As noted above, the Veteran was previously awarded a 10 percent 
rating dating back to the effective date of service-connection, 
October 1, 2001.  This rating was reduced effective October 1, 
2006 based on medical reports suggesting that the Veteran's beta 
thalassemia was asymptomatic.  Crucially however, the April 2009 
VA examiner specifically indicated after review of the Veteran's 
claims folder that the Veteran's fatigue "has not decreased in 
any way since October 2001."  Based on this assessment, and 
because the Board is now ascribing the Veteran's fatigue 
symptomatology to her beta thalassemia, the Board is reinstating 
the Veteran's prior 10 percent disability rating, effective the 
same date as the previous reduction, October 1, 2006.  The 
Veteran's appeal is granted to this extent only.

The Board will address the matter of referral of the Veteran's 
service-connected beta thalassemia for consideration of an 
extraschedular rating in a common discussion immediately below.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected PTSD, digestive disability, esophageal stricture, or 
beta thalassemia are inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule for mental 
disorders, digestive disorders [specifically hiatal hernia], 
esophageal stricture, and anemia [which takes into account low 
hemoglobin levels and resulting fatigue due to beta thalassemia] 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  Accordingly, the Board 
finds that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  The Board notes 
in passing that the Veteran has successfully performed the duties 
of full-time employment as a warehouse supervisor for the past 
eight years. 

The Board therefore has determined that referral of the Veteran's 
service-connected PTSD, digestive disability, esophageal 
stricture, and beta thalassemia for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  Notably, the record reflects that the 
Veteran is currently working full-time, and the evidence does not 
suggest that she cannot work because of her service-connected 
disabilities, nor has she so alleged.  Accordingly, the Board 
concludes that a claim for TDIU has not been raised by either the 
Veteran or the record.


ORDER

Entitlement to a disability rating greater than 30 percent for 
service-connected PTSD is denied.

Entitlement to a disability rating greater than 60 percent for 
service-connected digestive disability is denied.

Entitlement to a disability rating greater than 30 percent for 
service-connected esophageal stricture is denied.

An increased 10 percent disability rating is assigned for the 
Veteran's service-connected beta thalassemia, effective October 
1, 2006.  The appeal is granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


